Case 3:18-cv-14563-BRM-TJB Document 18-3 Filed 12/17/18 Page 1 of 3 PageID: 351




                           Exhibit C
Case 3:18-cv-14563-BRM-TJB Document 18-3 Filed 12/17/18 Page 2 of 3 PageID: 352




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


   NEW  JERSEY   COALITION     OF
   AUTOMOTIVE RETAILERS, INC.,

                        Plaintiff,
                                                   Case No. 3:18-cv-14563-BRM-TJB
                   v.

   MAZDA MOTOR OF AMERICA, INC.

                        Defendant.


                    DECLARATION OF ADAM KRAUSHAAR

        I, Adam Kraushaar declare:

        1.     I am the owner and dealer principal of Lester Glenn Mazda. I have

  personal knowledge of the facts stated herein.

        2.     Lester Glenn Mazda is a Mazda dealership located at 1408 Route 9,

  Toms River, NJ 08755. I have owned Lester Glenn Mazda since February 2010.

        3.    Lester Glenn Mazda is a member of the New Jersey Coalition of

  Automotive Retailers, Inc. ("NJ CAR"). Lester Glenn Mazda has been a member of

  NJ CAR [for as long as I have owned the dealership/since February 2010].

        4.    I understand that Mazda Motor of America, Inc. d/b/a Mazda North

  American Operations ("Mazda") has a dealer support program known as the "Mazda

 Brand Experience Program 2.0 ("MBEP").
Case 3:18-cv-14563-BRM-TJB Document 18-3 Filed 12/17/18 Page 3 of 3 PageID: 353




         5.       Lester Glenn Mazda has participated in the MBEP since its inception

  in July 2018.

         6.       I do not believe that Lester Glenn Mazda has been harmed by its

  participation in the MBEP.

        7.     I understand that NJ CAR has filed a lawsuit against Mazda seeking a

  ruling that it is unlawful for Mazda to implement the MBEP in New Jersey (the

  "Action").

        8.     I did not direct NJCar to file the Action.

        9.     I believe that the Action is contrary to the interests of my dealership,

  and I cannot support it. If the MBEP is declared unlawful, Lester Glenn Mazda will

  be harmed because (among other things) it will no longer be able to recover the costs

  it incurred to comply with the MBEP criteria through future MBEP bonus payments.

        I declare under penalty of perjury that the foregoing is true and correct.

  Executed in Toms River, New Jersey on December 13 , 2 18.




                                                Adam Kraushaar




                                            2
